Citation Nr: 0633304	
Decision Date: 10/27/06    Archive Date: 11/14/06

DOCKET NO.  03-34 737A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a rating in excess of 10 percent for residuals 
of a shell fragment wound of the left thigh.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The appellant is a veteran who had active military service 
from August 1969 to August 1971.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from an October 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office and 
Insurance Center (RO) in Philadelphia, Pennsylvania.  

In August 2006, the appellant testified during a hearing 
before the undersigned Veterans Law Judge at the RO; a 
transcript of that hearing is of record.  In the course of 
the hearing, the veteran essentially raised the issue of 
entitlement to service connection for a left thigh scar.  The 
Board points out that a separate rating can be assigned for 
such scars.  See Estaban v. Brown, 6 Vet. App. 259 (1994).  
As this issue has not been developed for appellate review, it 
is referred back to the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.

REMAND

The Board observes that the veteran was last examined in 
October 2002 for his service-connected left thigh shell 
fragment wound residuals.  

During the August 2006 hearing before the undersigned, the 
veteran indicated that his service-connected left thigh 
disability had worsened since the last examination in 2002.  
Specifically, he indicated the presence of symptomatology 
that might support an increased evaluation.  His 
representative specifically requested that the veteran be 
afforded a new VA examination.  In the event the veteran has 
received any recent treatment, VA or private, such records 
should obtained for inclusion in the file.

VA's duty to assist the veteran includes obtaining a thorough 
and contemporaneous evaluation where necessary to reach a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2006); Allday v. Brown, 7 Vet. App. 517, 
526 (1995) [where record does not adequately reveal current 
state of claimant's disability, fulfillment of duty to assist 
requires contemporaneous medical examination, particularly if 
there is no additional medical evidence which adequately 
addresses the level of impairment since previous 
examination]; see also Snuffer v. Gober, 10 Vet. App. 400 
(1997) [a veteran is entitled to a new VA examination where 
there is evidence that the condition has worsened since the 
last examination].

Accordingly, the case is REMANDED for the following action:

1.  All up-to-date VA or private 
treatment records relating to the 
disability at issue should be obtained 
for inclusion in the claims file.

2.  The RO is to schedule the appellant 
for a VA muscle examination in order to 
determine the nature and extent of any 
residuals of a shell fragment wound of 
the left thigh.  The claims folder must 
be made available for the examiner to 
review.  In accordance with the latest 
AMIE work sheets for rating this 
disability, the examiner is to provide a 
detailed review of the veteran's 
pertinent medical history, current 
complaints, and the nature and extent of 
any left thigh shell fragment wound 
residuals.  A complete rationale for any 
opinions expressed must be provided.

3.  After the development requested has 
been completed, the RO should review the 
examination report to ensure that it is 
in complete compliance with the 
directives of this REMAND.  If the report 
is deficient in any manner, the RO must 
implement corrective procedures at once.  

4.  The veteran is hereby notified that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of the claim.  The 
consequences for failing to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2006).  In the event 
that the veteran does not report for the 
scheduled examination, documentation 
should be obtained which shows that 
notice scheduling the examination was 
sent to the last known address.  It 
should also be indicated whether any 
notice that was sent was returned as 
undeliverable.

5.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be taken.

6.  Thereafter, and following any other 
indicated development, the RO should 
readjudicate the appealed issue.  If the 
appeal is denied, the veteran and his 
representative should be provided a 
supplemental statement of the case (SSOC) 
in accordance with 38 U.S.C.A. § 7105 
(West 2002) which includes a summary of 
any additional evidence submitted, 
applicable laws and regulations, and the 
reasons for the decision.  They should 
then be afforded an applicable time to 
respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  VA will notify the appellant if 
further action is required on his part.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



_________________________________________________
N. R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

